Citation Nr: 0100527	
Decision Date: 01/09/01    Archive Date: 01/17/01	

DOCKET NO.  93-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
cardiovascular disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1984.  
An appeal has been taken from a February 1992 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
Baltimore, Maryland, which assigned a 30 percent evaluation 
for the veteran's service-connected disability rated as 
bradycardia with syncopal episodes and pacemaker 
implantation.  The case was previously before the Board of 
Veterans' Appeals (Board) in January 1996 and May 1998 when 
it was remanded for further action.  The case is again before 
the Board for further appellate consideration.  


REMAND

In its May 1998 remand, the Board noted that the VA Schedule 
for Rating Disabilities was amended with regard to the 
cardiovascular system, effective in January 1998 and that the 
regional office had not had an opportunity to review the 
issue of an increased rating for the veteran's cardiovascular 
disability according to the amended criteria.  The Board 
noted that, where a law or regulation changed after a claim 
had been filed or reopened before the administrative or 
judicial process had been concluded, the version most 
favorable to the veteran applied unless provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board noted 
that, as a result, the appeal needed to be remanded to the 
regional office to review and adjudicate the issue of an 
increased rating for the veteran's cardiovascular disability 
according to the amended schedular criteria, or the old 
criteria, whichever was to the advantage of the veteran.  

The Board further noted that the veteran was currently rated 
under Diagnostic Code 7015 and that, under the current 
criteria for that code, a 30 percent evaluation was provided 
for atrial ventricular block when a workload of greater than 
5 METs but not greater than 7 METs resulted in dyspnea, 
fatigue, angina, dizziness or syncope or there was evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  A 60 percent evaluation was 
provided when there had been more than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than 3 METs but not greater than 5 METs resulted in 
dyspnea, fatigue, angina, dizziness or syncope or there was 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  38 C.F.R. § Part 4, Code 7015.  It was noted 
that the amended rating criteria added a new Diagnostic Code 
(7018) for evaluating implantable cardiac pacemakers and that 
code specified that evaluations were to consider Diagnostic 
Codes 7010 and 7011 in addition to 7015.  

The Board remanded the case so that the veteran could be 
afforded a special cardiovascular examination in order to 
determine the current nature and severity of his 
cardiovascular disability under both the old and new rating 
criteria.  It was asked that the regional office specifically 
set forth the rating standards under all applicable 
diagnostic codes and ask that the examining physician 
determine the presence or absence of each factor.  It was 
further asked that the regional office adjudicate the issue 
of an increased rating for the veteran's cardiovascular 
disability according to the amended schedular criteria, or 
the old criteria, whichever was to the advantage of the 
veteran.  

The record reflects that, in July 1998, the veteran was 
afforded a VA cardiovascular examination.  He complained of 
occasional dizziness.  His blood pressure was normal.  A 
chest X-ray study in May 1997 was included with the 
examination report.  The study reflected that the cardiac 
pacemaker was in place with bipolar leads in the right 
ventricular region.  The cardiac size was normal.  The 
examiner indicated that an exercise tolerance test was not 
necessary; however, he did not justify that decision and did 
not provide the estimate of work tolerance required in lieu 
thereof per 38 C.F.R. § 4.104, Note 2.  

The regional office indicated in a deferred rating decision 
in September 1998 that the July 1998 VA examination was 
inadequate for rating purposes.  The veteran's accredited 
representative also indicated in a VA Form 646 dated in May 
1999 and an informal hearing presentation dated in November 
2000 that the examination was inadequate.  The representative 
has requested that the case be remanded for another VA 
examination.  

The Board notes that the VA has a duty to assist the veteran 
with regard to his claim for an increased rating for the 
cardiovascular disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096,___,(2000), (to be 
codified at 38 U.S.C.A. §§ 5103 and 5103A).  The board 
believes that additional medical information is necessary and 
the case is accordingly REMANDED to the regional office for 
the following action:

1.  The veteran should be afforded a 
special cardiovascular examination in 
order to determine the current nature and 
severity of his cardiovascular disability 
under both the old and new rating 
criteria.  The regional office should 
specifically set forth the rating 
standards under all applicable diagnostic 
codes and request that the examining 
physician determine the presence, or 
absence of each factor.  The examiner 
should provide medical justification for 
the absence of documentation of any 
essential rating element as set forth in 
38 C.F.R. Part 4.  All indicated special 
studies should be conducted.  The 
examiner should consider and make 
findings under both the old and the 
amended criteria for the cardiovascular 
system as set forth in the old and new VA 
Schedule for Rating Disabilities.  The 
claims file is to be made available to 
the examiner for review prior to 
conducting the examination.  

2.  The veteran's case should then be 
reviewed by the regional office.  The 
regional office should adjudicate the 
issue of an increased rating for the 
veteran's cardiovascular disability 
according to the amended schedular 
criteria, or the old criteria, whichever 
is to the advantage of the veteran.  If 
the denial is continued, the veteran and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


